Name: Regulation (EU) NoÃ 607/2013 of the European Parliament and of the Council of 12Ã June 2013 repealing Council Regulation (EC) NoÃ 552/97 temporarily withdrawing access to generalised tariff preferences from Myanmar/Burma
 Type: Regulation
 Subject Matter: trade policy;  rights and freedoms;  international affairs;  international trade;  Asia and Oceania
 Date Published: nan

 29.6.2013 EN Official Journal of the European Union L 181/13 REGULATION (EU) No 607/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 June 2013 repealing Council Regulation (EC) No 552/97 temporarily withdrawing access to generalised tariff preferences from Myanmar/Burma THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national Parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Article 1 of Council Regulation (EC) No 552/97 of 24 March 1997 temporarily withdrawing access to generalized tariff preferences from the Union of Myanmar (2), as amended by Article 28(1) of Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences from 1 January 2009 (3), provides that Myanmar/Burmas access to the tariff preferences granted by Regulation (EC) No 732/2008 is temporarily withdrawn. (2) Point (a) of Article 15(1) of Regulation (EC) No 732/2008 provides that the preferential arrangements provided for in that Regulation may be withdrawn temporarily, in respect of all or of certain products originating in a beneficiary country, for the serious and systematic violation of principles laid down in the conventions listed in Part A of Annex III to that Regulation, on the basis of the conclusions of the relevant monitoring bodies. (3) The International Labour Organisation (ILO) Convention concerning Forced or Compulsory Labour, 1930 (No 29), is listed in Part A of Annex III to Regulation (EC) No 732/2008. (4) Pursuant to Article 2 of Regulation (EC) No 552/97, the application of that Regulation should be brought to an end in the light of a Commission report on forced labour in Myanmar/Burma, showing that the practices referred to in point (a) of Article 15(1) of Regulation (EC) No 732/2008 no longer exist. (5) On 13 June 2012 the International Labour Conference (ILC) adopted a resolution Concerning the measures on the subject of Myanmar adopted under article 33 of the ILO Constitution (ILC resolution). Taking note of the conclusions adopted on 4 June 2012 by the ILC Committee on the Application of Standards and considering that maintaining the existing measures would no longer help attaining the desired result, the ILC decided to lift restrictions, which excluded the Government of Myanmar/Burma from receiving ILO technical cooperation and assistance. It also suspended for one year the ILO request of its members to review their relationships with Myanmar/Burma to ensure forced labour is not being used in those relationships. (6) On 17 September 2012, the Commission published a report pursuant to Article 2 of Council Regulation (EC) No 552/97 with respect to the forced labour in Myanmar/Burma, containing its findings (the Report). The Report concludes that the progress made by Myanmar/Burma towards complying with the ILO recommendations, which has been acknowledged by the competent ILO monitoring bodies, means that violations of the principles laid down in ILO Convention No 29 are no longer considered as serious and systematic and recommends that access to generalised tariff preferences should be reinstated to Myanmar/Burma. (7) In view of the ILC resolution and of the Report, and pursuant to Article 2 of Regulation (EC) No 552/97, the temporary withdrawal of Myanmar/Burmas access to the tariff preferences granted by Regulation (EC) No 732/2008 should therefore be repealed, as of the date of the adoption of the ILC resolution. (8) The Commission should continue to monitor developments in Myanmar/Burma with respect to forced labour and react to them in accordance with the procedures in force, including, if necessary, with renewed withdrawal procedures, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 552/97 is hereby repealed. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 13 June 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 12 June 2013. For the European Parliament The President M. SCHULZ For the Council The President L. CREIGHTON (1) Position of the European Parliament of 23 May 2013 (not yet published in the Official Journal) and decision of the Council of 10 June 2013. (2) OJ L 85, 27.3.1997, p. 8. (3) OJ L 211, 6.8.2008, p. 1.